Exhibit 10.13

QLT INC.

SECOND AMENDED AND RESTATED 2000 INCENTIVE STOCK PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

QLT Inc. (the “Company”), pursuant to its second amended and restated 2000
Incentive Stock Plan, as amended from time to time (the “Plan”), hereby grants
to the individual listed below (“Participant”), an award of restricted stock
units (“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit
represents the right to receive one Common Share upon vesting of such Restricted
Stock Unit. This award of Restricted Stock Units is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (the “Award Agreement”) and the Plan,
each of which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Award Agreement.

 

Participant’s Name:   

 

Participant’s Address:   

 

  

 

Grant Date:   

June 17, 2016

Total Number of RSUs:   

60,000

Vesting Commencement Date:   

See vesting schedule below.

Vesting Schedule:    The RSUs vest in installments, with 40,000 RSUs vesting on
the first anniversary of the date of grant (June 17, 2017) and the remaining
20,000 RSUs vesting on the second anniversary of the date of grant (June 17,
2018), provided that all unvested RSUs will immediately vest upon the
termination of your employment by the Company without cause.

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Award Agreement and this
Grant Notice. Participant has reviewed the Award Agreement, the Plan and this
Grant Notice in their entirety and fully understands all provisions of this
Grant Notice, the Award Agreement and the Plan. Additionally, by signing below,
Participant agrees that Participant has read, fully understands and agrees to
abide by the terms of the Company’s Trading Policy and has read and fully
understands the Plan Prospectus, copies of which have been delivered to
Participant and are available for reference on QLink. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under the Plan or relating to the RSUs.

 

QLT INC.:    PARTICIPANT: By:   

/s/ Geoffrey Cox

   By:   

 

Print Name:       

Dr. Geoffrey Cox

   Print Name:       

 

Title:   

Interim CEO

      Address:   

887 Great Northern Way, Suite 250

   Address:      

Vancouver, BC Canada V5T 4T5

     



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (the “Award Agreement”) is
attached, QLT Inc. (the “Company”) has granted to Participant an award of
restricted stock units (“Restricted Stock Units” or “RSUs”) under the Company’s
second amended and restated 2000 Incentive Stock Plan, as amended from time to
time (the “Plan”).

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2 General. Each Restricted Stock Unit shall constitute a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Company’s Common Shares (subject to adjustment as
provided in Section 16 of the Plan) solely for purposes of the Plan and this
Award Agreement. The Restricted Stock Units shall be used solely as a device for
the determination of the Common Shares to eventually be delivered to Participant
if such Restricted Stock Units vest pursuant to Section 2.3 below. The
Restricted Stock Units shall not be treated as property or as a trust fund of
any kind.

1.3 Incorporation of Terms of Plan. RSUs are subject to the terms and conditions
of the Plan which are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Award Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF RESTRICTED STOCK UNITS

2.1 Grant of RSUs. In consideration of Participant’s service as an officer,
employee or Consultant of the Company and for other good and valuable
consideration, effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), the Company grants to Participant an award of RSUs as set forth
in the Grant Notice.

2.2 Company’s Obligation to Pay. Each RSU has a value equal to the Fair Market
Value of a Common Share on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Article II hereof, Participant will
have no right to receive any Common Shares in respect of any such RSUs. Prior to
actual delivery of Common Shares for any vested RSUs, such RSUs will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.

2.3 Vesting Schedule. Subject to Section 2.4 and Section 2.5 below, the RSUs
awarded by the Grant Notice will vest and become nonforfeitable with respect to
the applicable portion thereof according to the vesting schedule set forth on
the Grant Notice to which this Award Agreement is attached (the “Vesting
Schedule”). Unless otherwise determined by the Committee, partial employment or
service, even if substantial, during any vesting period will not entitle
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a Termination of Service as provided in
Section 2.4 below or under the Plan.

 

A-1



--------------------------------------------------------------------------------

2.4 Forfeiture, Termination and Cancellation upon Termination of Services.

(a) Termination. Except to the extent contemplated in the Vesting Schedule, upon
Participant’s Termination of Service for any or no reason, the then-unvested
RSUs subject to this Award Agreement (after giving effect to any accelerated
vesting, including without limitation, pursuant to subsections (b) and (c)
below) will thereupon be automatically forfeited, terminated and cancelled as of
the applicable termination date without payment of any consideration by the
Company, and Participant, or Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder.

(b) Death. If Participant dies while the RSUs are unvested, unless otherwise
determined by the Committee and approved by the Exchange (if applicable), all
Common Shares subject to the RSUs will become immediately vested and will be
settled with the legal personal representatives of the estate of Participant.

(c) Disability. If the Board determines, in its sole discretion, that the
continuous service of Participant as an officer, employee or Consultant of the
Company or any Affiliate has been interrupted or terminated as a result of
Participant’s complete disability, as determined by the Board in its sole
discretion, (but no interruption or termination will be deemed to have occurred
in the case of sick leave or any other leave of absence approved of by the
Board, provided that either such leave is for a period of not more than 90
days), unless otherwise determined by the Board and approved by the Exchange (if
applicable), the Common Shares subject to the RSUs will become immediately
vested and will be settled with Participant (or in the case of a Participant who
is legally incapacitated, by his or her guardians or legal representatives).

2.5 Acceleration upon a Change in Control. Effective immediately upon the
occurrence of a Change in Control (as defined below), all Common Shares subject
to the RSUs will, to the extent determined by the Board it in its sole
discretion with respect to the Change in Control, become immediately vested on
the date of the Change in Control and will be settled with Participant. For
purposes of this Award Agreement, “Change in Control” shall mean any of the
following events:

(a) Merger. A merger, consolidation, reorganization or arrangement involving the
Company other than a merger, consolidation, reorganization or arrangement in
which stockholders of the Company immediately prior to such merger,
consolidation, reorganization or arrangement own, directly or indirectly,
securities possessing at least 50% of the total combined voting power of the
outstanding voting securities of the corporation resulting from such merger,
consolidation, reorganization or arrangement in substantially the same
proportion as their ownership of such voting securities immediately prior to
such merger, consolidation, reorganization or arrangement;

(b) Tender Offer. The acquisition, directly or indirectly, by any person or
group of persons acting jointly or in concert (other than the Company or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) of beneficial ownership of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender offer (which for greater certainty,
includes a takeover bid) made directly to the Company’s stockholders;

 

A-2



--------------------------------------------------------------------------------

(c) Sale. The sale, transfer or other disposition of all or substantially all of
the assets of the Company other than a sale, transfer or other disposition to an
Affiliate of the Company or to an entity in which stockholders of the Company
immediately prior to such sale, transfer or other disposition own, directly or
indirectly, securities possessing at least 50% of the total combined voting
power of the outstanding voting securities of the purchasing entity in
substantially the same proportion as their ownership of such voting securities
immediately prior to sale, transfer or other disposition; or

(d) Board Change. A change in the composition of the Board over a period of 24
consecutive months or less such that a majority of the Board ceases to be
comprised of individuals who either have been:

(i) Board members continuously since the beginning of such period, or

(ii) appointed or nominated for election as Board members during such period by
at least a majority of the Board members described in subsection (A) above who
were still in office at the time the Board approved such appointment or
nomination.

2.6 Payment after Vesting.

(a) As soon as administratively practicable, and, in any event, within sixty
(60) days, following the vesting of any Restricted Stock Units pursuant to
Section 2.3 above or Section 3.2 below, the Company shall deliver to Participant
a number of Common Shares (either by delivering one or more certificates for
such shares or by entering such shares in book entry form, as determined by the
Company in its sole discretion) equal to the number of Restricted Stock Units
subject to this award that vest on the applicable vesting date, unless such
Restricted Stock Units terminate prior to the given vesting date pursuant to
Section 2.4 above. Notwithstanding the foregoing, in the event Common Shares
cannot be issued pursuant to Section 2.8(a) or (b) hereof, then the Common
Shares shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Committee determines that Common Shares
can again be issued in accordance with Sections 2.8(a) or (b) hereof.
Notwithstanding any discretion in the Plan, the Grant Notice or this Award
Agreement to the contrary, upon vesting of the RSUs, Common Shares will be
issued as set forth in this section. In no event will the RSUs be paid to
Participant in the form of cash.

(b) Notwithstanding anything to the contrary in this Award Agreement, the
Participant will be solely responsible for paying any applicable withholding
taxes arising from the grant, vesting or settlement of any RSUs and any payment
is to be in a manner satisfactory to the Company. Notwithstanding the foregoing,
the Company will have the right to withhold from any amount payable to a
Participant, either under the Plan or otherwise, such amount as may be necessary
to enable the Company to comply with the applicable requirements of any federal,
provincial, state, local or foreign law, or any administrative policy of any
applicable tax authority, relating to the withholding of tax or any other
required deductions with respect to the Option (the “Withholding Obligations”).
The Company may require the Participant, as a condition to the settlement of an
RSU, to make such arrangements as the Company may require so that the Company
can satisfy applicable Withholding Obligations, including, without limitation,
requiring the Participant to (i) remit the amount of any such Withholding
Obligations to the Company in advance; (ii) reimburse the Company for any such
Withholding Obligations; (iii) deliver written instructions contemplated in
Section 13.1(c) of the Plan, to effect a net settlement of Common Shares under
an RSU in an amount required to satisfy any such Withholding Obligations; or
(iv) pursuant to a transaction as contemplated in Section 13.1(b) of the Plan,
cause such broker to withhold from the proceeds realized from such transaction
the amount required to satisfy any such Withholding Obligations and to remit
such amount directly to the Company.

 

A-3



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Award Agreement or the Plan to the
contrary, if Participant is an “executive officer” of the Company within the
meaning of Section 13(k) of the U.S. Exchange Act, Participant shall not be
permitted to make payment with respect to any Restricted Stock Units, or
continue any extension of credit with respect to such payment, with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the U.S. Exchange Act.

The Company shall not be obligated to deliver any new certificate representing
Common Shares to Participant or Participant’s legal representative or enter such
Common Shares in book entry form unless and until Participant or Participant’s
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state, provincial and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
Common Shares.

2.7 Rights as Shareholder. Unless otherwise determined by the Committee, the
Participant shall possess no incidents of ownership with respect to the Common
Shares underlying the RSUs and deliverable hereunder unless and until such
Common Shares are transferred to the Participant pursuant to the terms of the
Plan and this Award Agreement.

2.8 Conditions to Delivery of Common Shares. Subject to Section 13.5 of the
Plan, the Common Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Common Shares or issued Common Shares
which have then been reacquired by the Company. Such Common Shares shall be
fully paid and nonassessable.

(a) The Company shall not be required to issue or deliver any Common Shares
deliverable hereunder or portion thereof prior to fulfillment of all of the
following conditions:

(i) The completion of such registration or other qualification of such Common
Shares or obtaining approval of such governmental authority as the Company will
determine to be necessary or advisable in connection with the authorization,
issuance or sale thereof;

(ii) The admission of such Common Shares to listing or quotation on the
Exchange;

(iii) The obtaining of any approval or other clearance from any state,
provincial or federal governmental agency which the Committee shall, in its
absolute discretion, determine to be necessary or advisable;

(iv) the receipt from Participant of such representations, agreements and
undertakings, including as to future dealings in such Common Shares, as the
Company or its counsel determines to be necessary or advisable in order to
safeguard against the violation of the securities laws of any jurisdiction;

(b) No fractional Common Shares shall be issued under this Award Agreement and
any such fractional shares shall be eliminated by rounding down.

ARTICLE III.

OTHER PROVISIONS

3.1 Administration. The Committee shall have the power to interpret the Plan and
this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Award Agreement or the RSUs.

 

A-4



--------------------------------------------------------------------------------

3.2 Adjustments upon Specified Events. Upon the occurrence of certain events
relating to the Common Shares contemplated by Section 16.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such Common
Shares), the Committee shall make such adjustments as the Committee deems
appropriate in the number of Restricted Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Restricted
Stock Units. Participant acknowledges that the RSUs are subject to modification
and termination in certain events as provided in this Award Agreement and
Sections 15 and 16 of the Plan.

3.3 Grant is not Transferable. During the lifetime of Participant, this grant
and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the RSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, the
RSUs and the rights and privileges conferred hereby immediately will become null
and void. Notwithstanding anything herein to the contrary, this Section 3.3
shall not prevent transfers by will or by operation of the laws of devolution or
distribution and descent or pursuant to a qualified domestic relations order, as
defined by the U.S. Code.

3.4 Binding Agreement. Subject to the limitation on the transferability of the
RSUs contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

3.5 Notices. Any notice to be given under the terms of this Award Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

3.6 Titles. The division of this Award Agreement into Sections and Articles and
the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation of this Award Agreement or the Plan.

3.7 Governing Law; Severability. The laws of the Province of British Columbia
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Award Agreement regardless of the law that
might be applied under principles of conflicts of laws.

3.8 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Award Agreement are intended to conform to the extent necessary with all
applicable provisions of the U.S. Securities Act and the U.S. Securities
Exchange Act and any and all regulations and rules promulgated by the U.S.
Securities and Exchange Commission thereunder, and applicable state and Canadian
securities laws and regulations. This Award Agreement, the Plan, the granting
and vesting of the RSUs under the Plan and this Award Agreement, and the
settlement and delivery of Common Shares hereunder are subject to compliance
with all applicable federal, state, provincial, local and foreign laws, rules
and regulations (including but not limited to state, provincial, federal and
foreign securities law and margin requirements) and to such approvals by any
stock exchange, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. Any
securities delivered under this Award Agreement or the Plan shall be subject to
such restrictions, and the person acquiring such securities shall, if requested
by the Company, provide such assurances and representations to the Company as
the Company may deem necessary or desirable to assure compliance with all
applicable legal requirements. To the extent permitted by applicable law, this
Award Agreement, the Plan and the RSUs granted hereunder shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

A-5



--------------------------------------------------------------------------------

3.9 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Award Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Award Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth in Section 3.3 hereof, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Award Agreement, if Participant is subject to
Section 16 of the U.S. Exchange Act, the Plan, the RSUs and this Award Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the U.S. Exchange Act (including any
amendment to Rule 16b-3 of the U.S. Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Award Agreement shall be deemed amended to the extent necessary to conform
to such applicable exemptive rule.

3.12 Not a Contract of Employment. Nothing in this Award Agreement or the Plan
will confer upon Participant any right to continue in the employ or service of
or under contract with the Company or any Affiliate or affect in any way the
right of the Company or any such Affiliate to terminate his or her employment or
service at any time; nor will anything in this Award Agreement or the Plan be
deemed or construed to constitute an agreement, or an expression of intent, on
the part of the Company or any such Affiliate to extend the employment or the
service of Participant beyond the time that he or she would normally be retired
pursuant to the provisions of any present or future retirement plan of the
Company or any Affiliate or any present or future retirement policy of the
Company or any Affiliate, or beyond the time at which he or she would otherwise
be retired pursuant to the provisions of any contract of employment with the
Company or any Affiliate.

3.13 Entire Agreement. The Plan, the Grant Notice and this Award Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

3.14 Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the U.S. Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof, “Section 409A”).
However, notwithstanding any other provision of the Plan, the Grant Notice or
this Award Agreement, if at any time the Committee determines that the RSUs (or
any portion thereof) may be subject to Section 409A, the Committee shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, this Award Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate either for the RSUs to be exempt from the application
of Section 409A or to comply with the requirements of Section 409A.

 

A-6



--------------------------------------------------------------------------------

3.15 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Award Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Common Shares as a general
unsecured creditor with respect to RSUs, as and when payable hereunder.

 

A-7